NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES, et al., ex rel. BRIAN            No.    15-17320
SANT,
                                                D.C. No.
                Plaintiff-Appellant,            2:09-cv-03617-KJM-EFB

MYCHAL WILSON, Counsel for Plaintiff;
JEREMY LOREN FRIEDMAN, Counsel                  MEMORANDUM*
for Plaintiff,

                Appellants,

 v.

BIOTRONIK, INC.,

                Defendant-Appellee,

and

WESTERN MEDICAL, INC.,

                Defendant.


BRIAN SANT, Realtor, ex rel. United States No. 15-17391
of America,
                                           D.C. No.
            Plaintiff-Appellee,            2:09-cv-03617-KJM-EFB

 v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
MYCHAL WILSON, Counsel for Plaintiff;
JEREMY LOREN FRIEDMAN, Counsel
for Plaintiff,

                Appellees,

BIOTRONIK, INC.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                         Submitted September 12, 2017**
                            San Francisco, California

Before: SILER,*** TALLMAN, and BEA, Circuit Judges.

      Mychal Wilson appeals the district court’s order granting in part and

denying in part his motion for attorneys’ fees pursuant to the False Claims Act, 31

U.S.C. § 3729, et seq. (“FCA”). Because the district court did not abuse its

discretion in determining the reasonable attorneys’ fees to which Wilson was

entitled, we affirm.

      Wilson’s client, Brian Sant, brought a qui tam action under the FCA against



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.

                                         2
his employer, Biotronik, Inc., on behalf of the United States. The United States

later intervened in Sant’s suit and reached a settlement agreement with Sant,

Biotronik, and certain states. The settlement provided that Biotronik would pay

the attorneys’ fees to which Sant was “statutorily entitled.” Subsequently, Wilson

filed his motion for attorneys’ fees in the district court.

      The district court applied the lodestar method to determine the “reasonable”

fee for Wilson’s services. See Carter v. Caleb Brett LLC, 757 F.3d 866, 868 (9th

Cir. 2014) (noting that the lodestar method is the correct framework for calculating

reasonable attorneys’ fees under federal fee-shifting statutes). This process

required the district court to calculate the reasonable number of hours Wilson had

expended and multiply that number by the reasonable hourly rate for Wilson’s

services. Id. Wilson contends the district court committed several errors in

applying the lodestar analysis. We review the district court’s decision for an abuse

of discretion. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 977 (9th Cir. 2008).

Finding none, we affirm.

      1. The district court did not err by reducing Wilson’s requested hours for

work performed on the underlying litigation or for work performed on the fee

petition. The district court reduced Wilson’s requested hours for work performed

on the underlying litigation by 20 percent because it found that Sant had achieved

only limited success in the underlying litigation. The district court reduced


                                            3
Wilson’s request for work performed on the underlying litigation by an additional

5 percent due to Wilson’s vague billing entries, unnecessary tasks, block billing,

and work which should have been delegated to a non-attorney. Wilson contends

both reductions were in error.

      A district court may reduce a request for attorneys’ fees when the applicant

achieved only limited success in the underlying litigation. Hensley v. Eckerhart,

461 U.S. 424, 440 (1983) (“A reduced fee award is appropriate if the relief,

however significant, is limited in comparison to the scope of the litigation as a

whole.”). District courts also have the discretion to reduce attorneys’ fee awards

for deficiencies in the billing records submitted by the fee applicant. See Welch v.

Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007) (allowing a reduction for

block billing). Here, the record adequately supports the district court’s decision to

reduce Wilson’s fee request for work performed on the underlying litigation.

      Similarly, we find no error in the district court’s decision to reduce Wilson’s

requested hours for work performed on the fee petition by 30 percent based on a

lack of success and inefficient litigation practices. A district court can reduce a

fees-on-fees request in proportion to the applicant’s success on the underlying

petition. Thompson v. Gomez, 45 F.3d 1365, 1368 (9th Cir. 1995). Because the

district court denied more than 70 percent of the fees Wilson requested for work




                                           4
performed on the underlying litigation,1 it could have reduced Wilson’s request for

fees-on-fees by the same amount. Consequently, we find no error with the court’s

decision to reduce Wilson’s request for hours spent on the fee petition by 30

percent.

      2. The district court also did not err in setting Wilson’s hourly rate. The

district court awarded Wilson an hourly rate of $400 per hour for work performed

on the underlying litigation and $300 per hour for work performed on the fee

petition. The district court’s order reflects careful consideration of the evidence

and arguments submitted by the parties, is supported by the record, and we find no

abuse of discretion in its determination of Wilson’s hourly rate.

      3. Finally, the district court did not err when it refused to apply a two-times

multiplier to the lodestar amount based on exceptional results and/or the fact that

the nature of Wilson’s solo practice required him to forego work in order to

prosecute Sant’s case. The district court rejected a multiplier because it had

already considered both the quality of Sant’s results and the nature of Wilson’s

practice in setting the lodestar amount, and Supreme Court precedent prohibits a

district court from “double counting” these factors for purposes of a multiplier.



      1
             Taking into account Wilson’s requested multiplier, as the district court
did, Wilson requested approximately $1.1 million in fees for work performed on
the underlying litigation. Ultimately, the district court awarded him $305,748 in
fees for work performed on the underlying litigation.

                                          5
Blum v. Stenson, 465 U.S. 886, 898–901 (1984). We find no error in the district

court’s decision to reject Wilson’s request for a lodestar multiplier. 2

      AFFIRMED as to appeal 15-17320. DISMISSED as to appeal 15-17391.3




      2
              Because the district court rejected Wilson’s request for a multiplier on
the basis that it had already considered the contingent risk and the nature of his
solo practice, it is unnecessary to reach Wilson’s argument that FCA fee awards
should be exempted from the Supreme Court’s ruling in City of Burlington v.
Dague, 505 U.S. 557 (1992).
       3
              Biotronik cross-appealed the district court’s order. In its briefing,
Biotronik characterizes its cross-appeal as “protective” and requests that we
dismiss the cross-appeal as moot if we affirm the district court. Because we affirm
the district court, we dismiss Biotronik’s cross-appeal as moot.

                                           6